Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McMannis (US Patent No. 6,533,007 B1).
Regarding claim 1, McMannis teaches a tire (Col. 3, Lines 6-9) comprising a sidewall (Fig. 1, Ref. Num. 24), a tread (Fig. 1), a plurality of width grooves (Fig. 1, Ref. Num. 16), and a plurality of tread blocks (Fig. 1, Ref. Num. 12, 14), where the tread blocks include a first tread block (Fig. 4, Ref. Num. 12) and a second tread block (Fig. 4, Ref. Num. 14) where an outer end in tire axial direction of the second block is arranged toward the interior in the tire axial direction from an outer end of the first tread block (Fig. 4, Ref. Num. 12, 14; upper side of tire in the figure).  McMannis also teaches that the tire includes a plurality of side blocks (Fig. 1, blocks on sidewall) and that the side blocks include a first side block (See annotated Fig. 3 below) contiguous with the first tread block (Fig. 4, Ref. Num. 12; upper side of tire in figure) and a second side block (See annotated Fig. 3 below) contiguous with the second tread block (Fig. 4, Ref. Num. 14; upper side of tire in figure) where the first side block comprises a first apical surface (See annotated Fig. 3 below) and the second side block comprises a second apical surface (See annotated Fig. 3 below). McMannis doesn’t explicitly teach that the area of the second apical surface is larger than the surface of the first apical surface; however, it would have been obvious to one of ordinary skill in the art to make the area of the second apical surface larger than the surface of the first apical surface as figure 4 clearly shows that the area of the second apical surface is larger than the area of the first apical surface. 

    PNG
    media_image1.png
    645
    814
    media_image1.png
    Greyscale

	Regarding claim 2, McMannis doesn’t explicitly teach that the volume of the second side block is greater than the volume of the first side block; however, figure 4 does teach that the second side block is significantly larger than the first side block. It would have been obvious to one of ordinary skill in the art to make the volume of the second side block greater than the volume of the first side block as the second side block is larger than the first side block.
	Regarding claim 15, McMannis teaches that the second apical surface comprises a second side groove (Fig. 3, Ref. Num. 74) that extends in the tire radial direction.
Claims 1, 3-6, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2022/0063342 A1).
Regarding claim 1, Horiuchi teaches a pneumatic tire (Para. [0019]) comprising a sidewall (Fig. 1, Ref. Num. 2), a tread (Fig. 1, Ref. Num. 1), a plurality of width grooves (Fig. 2, Ref. Num. 21), and a plurality of tread blocks (Fig. 2, Ref. Num. 20), where the tread blocks include a first tread block (See Recreated Fig. 2 below) and a second tread block (See Recreated Fig. 2 below) where an outer end in tire axial direction of the second block is arranged toward the interior in the tire axial direction from an outer end of the first tread block (See Recreated Fig. 2 below; the outer end of the first tread block goes all the way to the tread edge, E, where the outer end of the second tread block stops short).  

    PNG
    media_image2.png
    358
    483
    media_image2.png
    Greyscale

Horiuchi also teaches that the tire includes a plurality of side blocks (Fig. 2, blocks past the outside end of the tread blocks) and that the side blocks include a first side block (See annotated Fig. 2 below) contiguous with the first tread block (See annotated Fig. 2 above) and a second side block (See annotated Fig. 2 below) contiguous with the second tread block (See annotated Fig. 2 below) where the first side block comprises a first apical surface (the whole of the first side block) and the second side block comprises a second apical surface (the whole of the second side block). McMannis doesn’t explicitly teach that the area of the second apical surface is larger than the surface of the first apical surface; however, it would have been obvious to one of ordinary skill in the art to make the area of the second apical surface larger than the surface of the first apical surface as the second apical surface starts higher up on the tread as the second apical surface begins before the tread edge and the first apical surface starts at the tread edge. 

    PNG
    media_image3.png
    358
    483
    media_image3.png
    Greyscale

	Regarding claim 3, Horiuchi teaches a plurality of main grooves (Fig. 2, circumferentially extending grooves) including a shoulder main groove (outermost main groove) where the first and second apical surface are arranged toward the interior in the tire radial direction of the groove bottom of the shoulder main groove as the shoulder main groove is on the tread surface and the apical surfaces extend down the sidewall of the tire.
	Regarding claim 4, Horiuchi teaches that the sidewall comprises an annular protrusion (Fig. 2, Ref. Num. 22) that is located radially inside of the first and second side block.
	Regarding claim 5, it would have been obvious for the apical surface to be arranged toward the interior from the first reference location as the first reference location will be located on the tread surface and the first apical surface extends down the sidewall of the tire.
Regarding claim 6, it would have been obvious for the apical surface to be arranged toward the interior from the second reference location as the second reference location will be located on the tread surface and the first apical surface extends down the sidewall of the tire.
Regarding claim 13, Horiuchi teaches that the first apical surface (See annotated Fig. 2 below) comprises a first side groove (See annotated Fig. 2 below) that extends in the tire radial direction.

    PNG
    media_image4.png
    358
    483
    media_image4.png
    Greyscale

Regarding claim 14, Horiuchi teaches that the first side groove (See annotated Fig. 2 above) extends from an outer end to an inner end of the first apical surface.
Regarding claim 15, Horiuchi teaches that the second apical surface (See annotated Fig. 2 above) comprises a second side groove (See annotated Fig. 2 above) that extends in the tire radial direction.
Regarding claim 16, Horiuchi teaches that the second side groove (See annotated Fig. 2 above) extends from an outer end to an inner end of the second apical surface.
Regarding claim 17, Horiuchi teaches that the first apical surface (See annotated Fig. 2 above) comprises a first side groove (See annotated Fig. 2 above) that extends in the tire radial direction and that the second apical surface (See annotated Fig. 2 above) comprises a second side groove (See annotated Fig. 2 above) that extends in the tire radial direction.
Regarding claim 18, Horiuchi teaches that the first side groove (See annotated Fig. 2 above) extends from an outer end to an inner end of the first apical surface and that the second apical surface (See annotated Fig. 2 above) comprises a second side groove (See annotated Fig. 2 above) that extends in the tire radial direction.
Allowable Subject Matter
Claims 7-12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is McMannis (US Patent No. 6,533,007 B1) and Horiuchi (US 2022/0063342 A1).
Regarding claims 7, 8, and 20, both McMannis and Horiuchi teach the limitations of claim 1; however, they both teach that the outer edge for both the first and second apical surface extends in the tire circumferential direction and do not teach that at least one outer edge intersects the tire circumferential direction. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that either the first or second outer edge extend in a fashion to intersect the tire circumferential direction, as required by claims 7, 8, and 20.
Regarding claim 19, both McMannis and Horiuchi both teach the limitations of claim 1. McMannis teaches a second side groove, but McMannis does not teach a first side groove. Horiuchi teaches both a first and second side groove; however, Horiuchi teaches that the first and second side grooves are formed in a zigzag shape and do not extend increasingly toward one side in the tire circumferential direction. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the first and second side groove extend increasingly toward one side in the tire circumferential direction, as required by claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749